OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

              OFFICIAL BUSINESS
              STATE ©F TEXAS                                        2   \L<* * SEfe'SK^j,^i.^'^efjsn-

              PEMALTY FOR                  So
                                                                    02 1M                       _
 3/4/2015     PK8V^EWSE                                            0004279596               MAR06 2015
                                  Tiy Ct.rNt>. 6*309PfAs           MAILED FROM 3/VRs82,8f73)-01
 PERKINS, WINSTON
 This'is'to advise that"the Court has denied without written order the application for
 writ of habeas corpus on the findings of the trial court without a hearing.
                                                                                    Abel Acosta, Clerk

                                WINST©pPERKINS         .
                                BRAZOR Aqp.UNnTyr JAIL ,
                                3602 CO^NJI^RJ
                                ANGLET||s\m(|


AVRS3B"     775i5             n>',ni!'iii,''-i'iiiph,liii,Mi',lii!',iliiiii